Case 1:18-cr-00266-PAB Document 470 Filed 11/17/20 USDC Colorado Page 1 of 10




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

 Criminal Case No. 18-cr-00266-PAB-3

 UNITED STATES OF AMERICA,

       Plaintiff,

 v.

 3. CHRISTINA FITZGERALD,

      Defendant.
 _____________________________________________________________________

                                 ORDER
 _____________________________________________________________________

       This matter is before the Court on defendant Christina Fitzgerald’s Emergency

 Motion for Compassionate Release [Docket No. 460]. The government has filed a

 response opposing the motion. Docket No. 467.

 I.   BACKGROUND

       On August 6, 2018, Ms. Fitzgerald pled guilty to one count of conspiracy to

 possess with intent to distribute more than 500 grams of a mixture and substance

 containing a detectable amount of methamphetamine. Docket Nos. 81, 82. On

 November 15, 2019, the Court sentenced Ms. Fitzgerald to 113 months imprisonment

 followed by five years of supervised release. Docket No. 449 at 2-3. Ms. Fitzgerald is

 currently incarcerated at FMC Carswell in Fort Worth, Texas. Docket No. 467-1 at 12-

 13, ¶¶ 23, 25. Her projected release date is June 29, 2027. Id. at 13, ¶ 25.

       On October 1, 2020, Ms. Fitzgerald filed the instant motion for compassionate

 release pursuant to 18 U.S.C. § 3582(c)(1)(A). See Docket No. 460. Ms. Fitzgerald

 represents that her body mass index of 39.8, in combination with her hypertension,
Case 1:18-cr-00266-PAB Document 470 Filed 11/17/20 USDC Colorado Page 2 of 10




 epilepsy, and other medical conditions means that she is at higher risk of severe

 complications from COVID-19. Id. at 5-8. Ms. Fitzgerald also contends that FMC

 Carswell is not properly managing the COVID-19 pandemic. Id. at 2-5. On these

 bases, Ms. Fitzgerald requests that the Court grant her compassionate release from the

 remainder of her prison sentence and modify her term of imprisonment to time served.

 Id. at 18-19.

 II.   ANALYSIS

        “Under § 3582(c)(1)(A)(i),” known as the “compassionate release” provision, “a

 district court may grant a sentence reduction if, after considering the 18 U.S.C.

 § 3553(a) sentencing factors, it finds that ‘extraordinary and compelling reasons warrant

 such a reduction’ and the ‘reduction is consistent with applicable policy statements

 issued by the Sentencing Commission.’” United States v. Saldana, 807 F. App’x 816,

 819 (10th Cir. 2020) (unpublished) (quoting 18 U.S.C. § 3582(c)(1)(A)(i)). A district

 court may grant a sentence reduction upon motion of the defendant only “after the

 defendant has fully exhausted all administrative rights to appeal a failure of the Bureau

 of Prisons to bring a motion on the defendant's behalf or the lapse of 30 days from the

 receipt of such a request by the warden of the defendant's facility, whichever is earlier.”

 18 U.S.C. § 3582(c)(1)(A). That requirement is satisfied here. Ms. Fitzgerald received

 her denial from the warden at FMC Carswell on August 18, 2020, Docket No. 460-1 at

 2, and she filed her motion on October 1, 2020. See Docket No. 460.

        The government “notes [that] it does not appear that the def endant has

 exhausted all administrative rights to appeal the Warden’s denial of her request for

 relief,” but does not explain why Ms. Fitzgerald has not exhausted her remedies given

                                              2
Case 1:18-cr-00266-PAB Document 470 Filed 11/17/20 USDC Colorado Page 3 of 10




 that she waited thirty days before filing her motion. See Docket No. 467 at 2, ¶ 2. The

 relevant statute provides that a district court can reduce the term of imprisonment “after

 the defendant has fully exhausted all administrative rights to appeal a failure of the

 Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days

 from the receipt of such request by the warden of the defendant’s facility, whichever is

 earlier.” 18 U.S.C. § 3582(c)(1)(A) (emphasis added). The presence of the disjunctive

 “or” and the qualification of “whichever is earlier” means that a defendant may proceed

 in court either by fully appealing a denial or by waiting thirty days after the warden

 receives a request. See, e.g., United States v. Alam, 960 F.3d 831, 834 (6th Cir. 2020)

 (“Prisoners who seek compassionate release have the option to take their claim to

 federal court within 30 days, no matter the appeals available to them.”). Accordingly,

 because thirty days have lapsed since Ms. Fitzgerald submitted her request, the Court

 has jurisdiction to consider the motion.

        A.     Extraordinary and Compelling Reasons

        The Sentencing Commission has identified four categories of extraordinary and

 compelling reasons that may warrant a sentence reduction: (A) medical condition of the

 defendant; (B) age of the defendant; (C) family circumstances; and (D) other reasons.

 See U.S.S.G. § 1B1.13, cmt. n.1. Ms. Fitzgerald argues that she falls under both

 subsections A and D of the sentencing guidelines. Docket No. 460 at 9-15. Ms.

 Fitzgerald contends that her obesity, hypertension, epilepsy, anxiety, and depression,

 combined with the COVID-19 pandemic, warrant the reduction of her sentence to time

 served. Id.




                                              3
Case 1:18-cr-00266-PAB Document 470 Filed 11/17/20 USDC Colorado Page 4 of 10




       While Ms. Fitzgerald suggests that subsection A is a proper vehicle for analyzing

 her motion, the Court finds that is in inappropriate. The Sentencing Commission has

 explained that a defendant’s medical condition may be an extraordinary and compelling

 reason warranting a sentence reduction where:

       (i) The defendant is suffering from a terminal illness (i.e., a serious and
       advanced illness with an end of life trajectory). A specific prognosis of life
       expectancy (i.e., a probability of death within a specific time period) is not
       required. Examples include metastatic solid-tumor cancer, amyotrophic
       lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.

       (ii) The defendant is (I) suffering from a serious physical or medical
       condition, (II) suffering from a serious functional or cognitive impairment,
       or (III) experiencing deteriorating physical or mental health because of the
       aging process, that substantially diminishes the ability of the defendant to
       provide self-care within the environment of a correctional facility and from
       which he or she is not expected to recover.

 See U.S.S.G. § 1B1.13, cmt. n.1(A). None of Ms. Fitzgerald’s illnesses are terminal,

 and the Court finds Ms. Fitzgerald’s argument that her illnesses substantially diminish

 her ability to provide self-care unpersuasive, particularly given the government’s

 representation that they have been meeting her medical needs and Ms. Fitzgerald’s

 history of failing to take prescribed medication. Docket No. 467 at 5, ¶ 9. Thus, the

 Court will analyze the motion pursuant to subsection D of the policy statement.1


       1
         To the extent that Ms. Fitzgerald argues that U.S.S.G. § 1B1.13 is not binding
 on the Court because it “predates the 2018 chang es to the First Step Act,” Docket No.
 460 at 12, the Court disagrees. “The First Step Act did not change the substantive
 standards governing compassionate release. A proposed sentence reduction still m ust
 be supported by: (1) extraordinary and compelling reasons; (2) applicable policy
 statements issued by the Sentencing Commission; and (3) the factors set forth in 18
 U.S.C. § 3553(a).” United States v. Edington, No. 19-cr-00174-REB-1, 2020 WL
 2744140, at *2 (D. Colo. May 27, 2020) (quotations and alterations omitted) (emphasis
 added). “If the policy statement needs tweaking in light of [the First Step Act], that
 tweaking must be accomplished by the [Sentencing] Commission, not by the courts.”
 United States v. Lynn, 2019 WL 3805349, at *4 (S.D. Ala. Aug. 13, 2019).

                                             4
Case 1:18-cr-00266-PAB Document 470 Filed 11/17/20 USDC Colorado Page 5 of 10




        Subsection D allows for release pursuant to extraordinary or compelling reasons,

 other than those set out in subsections (A)-(C), “[a]s determ ined by the Director of the

 Bureau of Prisons.” U.S.S.G. § 1B1.13, cmt. n.1(D). “[T]he BOP has issued Program

 Statement 5050.50 (2019), which lists factors which the BOP uses in determining

 whether extraordinary and compelling reasons exist for compassionate release.”

 United States v. Turns, 2020 WL 2519710, at *3 (S.D. Ohio May 18, 2020). “BOP

 Program Statement 5050.50 identifies several nonexclusive factors to determine

 whether ‘other’ extraordinary and compelling reasons exist: the defendant’s criminal

 and personal history, nature of the offense, disciplinary infractions, length of sentence

 and amount of time served, current age and age at the time of offense and sentencing,

 release plans, and ‘[w]hether release would minimize the severity of the offense.’”

 Saldana, 807 F. App’x at 819 (quoting BOP Program Statement 5050.50 at 12 (2019)).

 Ms. Fitzgerald does not specifically argue that these subsection D factors weigh in favor

 of compassionate release, but instead argues that her health issues, combined with the

 COVID-19 pandemic, constitute extraordinary and compelling reasons for

 compassionate release. See Docket No. 460 at 12-15. However, because the list of

 factors set out in Program Statement 5050.50 is nonexclusive, the Court will consider

 whether Ms. Fitzgerald has met her burden “to prove that her medical conditions create

 extraordinary and compelling reasons warranting a sentence reduction.” Edington,

 2020 WL 2744140, at *4.

        “The existence of the COVID-19 pandemic no doubt can be described as

 ‘extraordinary’ insofar as it is ‘[b]eyond what is usual, customary, regular, or common.’”

 Id. at *3 (quoting United States v. Rodriguez, 2020 WL 1627331 at *7 (E.D. Pa. April 1,

                                              5
Case 1:18-cr-00266-PAB Document 470 Filed 11/17/20 USDC Colorado Page 6 of 10




 2020)). “However, because the apposite test is stated in the conjunctiv e, the dangers

 presented by the pandemic – which impact us all, worldwide – also must be ‘compelling’

 in [the movant’s] particular circumstances.” Id.; see also United States v. Raia, 954

 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence of COVID-19 in society and the

 possibility that it may spread to a particular prison cannot independently justify

 compassionate release.”); United States v. Bolze, 2020 WL 2521273, at *7 (E.D. Tenn.

 May 13, 2020) (“[T]he COVID-19 pandemic cannot present an extraordinary and

 compelling reason alone because the policy statement directs courts to consider

 individual reasons for compassionate release, not general threats to the prison

 population.”).

        Ms. Fitzgerald represents that she is severely obese, with a BMI of 39.8, which is

 just below the threshold for morbid obesity, which requires a BMI of 40 or above.

 Docket No. 460 at 5-6. The Centers for Disease Control and Prevention (“CDC”) has

 indicated that individuals with obesity, defined as a body mass index of 30 or higher,

 are at increased risk of developing severe illness from COVID-19. See Ctrs. for

 Disease Control and Prevention, People with Certain Medical Conditions,

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medica

 l-conditions.html (last updated Nov. 2, 2020); see also United States v. Jenkins, No.

 99-cr-00439-JLK-1, 2020 WL 2466911, at *7 (D. Colo. May 8, 2020) (discussing

 research showing that “the severity of COVID-19 illness increases with body mass

 index”). Ms. Fitzgerald also states that she has hypertension, epilepsy, and “chronic

 pain and swelling in her right knee and has bilateral Achilles tendonitis, tachycardia, a

 significant cyst on the back of her leg, elevated liver enzymes, and non-alcoholic fatty

                                              6
Case 1:18-cr-00266-PAB Document 470 Filed 11/17/20 USDC Colorado Page 7 of 10




 liver disease.” Docket No. 460 at 6-7. The government does not contest Ms.

 Fitzgerald’s medical problems, but argues that “a health concern over the COVID-19

 pandemic is not itself justification for releasing an inmate,” and that Ms. Fitzgerald has

 not been properly taking care of herself while incarcerated. Docket No. 467 at 3, 5,

 ¶¶ 6, 9. Ms. Fitzgerald has not provided medical records to support her motion.

        While some courts have concluded that morbid obesity is an extraordinary and

 compelling reason justifying release during the COVID-19 pandemic, others have not.

 Compare United States v. Jackson, 2020 WL 3396901, at *6 (N.D. Ind. June 19, 2020)

 (granting release for 31-year old inmate with BMI of 47, high blood pressure, and

 history of respiratory illness), and United States v. Hayes, 2020 WL 4001903, at *3

 (E.D. Mich. July 15, 2020) (noting that “obesity alone qualifies as a recognized risk

 factor” and granting release), with United States v. Pride, No. 16-cr-076-WJM, 2020 WL

 3971652, at *2 (D. Colo. July 14, 2020) (denying release for 37-year old inmate with

 obesity and hypertension), and United States v. Lindquist, 2020 WL 351505, at *3 (E.D.

 Tex. June 26, 2020) (denying release for morbidly obese inmate because her condition

 does not “substantially diminish her ability to provide self-care”).

        Ms. Fitzgerald is not only obese; she also states that she suffers from

 hypertension. While “pulmonary hypertension” results in an increased risk for severe

 complications from COVID-19, regular hypertension “might” result in an increased risk.

 See Ctrs. for Disease Control and Prevention, People with Certain Medical Conditions,

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medica

 l-conditions.html (last updated Nov. 2, 2020). Additionally, she suffers from epilepsy.

 While the CDC does not list epilepsy as a risk factor, it does state that “neurological

                                               7
Case 1:18-cr-00266-PAB Document 470 Filed 11/17/20 USDC Colorado Page 8 of 10




 conditions” could be risk factors. Id. None of her other medical conditions are risk

 factors for COVID-19. See id. Given the combination of risk factors, particularly the

 significant risk factor of obesity, the Court finds that Ms. Fitzgerald is at high risk for

 severe complications from COVID-19.

        However, even with her risk profile, Ms. Fitzgerald fails to meet the requirements

 for release under subsection D. BOP Program Statement 5050.50 asks the reviewing

 court to examine the defendant’s criminal and personal history, nature of the offense,

 disciplinary infractions, length of sentence and amount of time served, current age and

 age at time of offense and sentencing, release plans, and “whether release would

 minimize the severity of the offense.” Saldana, 807 F. App’x at 819 (citations and

 alterations omitted). First, Ms. Fitzgerald has provided no information regarding her

 release plans other than that she “plans to live with a friend in Colorado upon re-entry.”

 Docket No. 460 at 14-15. At the time of sentencing, Ms. Fitzgerald was unsure where

 she would stay after completing her sentence. Docket No. 437 at 19. Additionally, her

 presentence investigation report did not identify any family members who would be

 likely candidates for Ms. Fitzgerald to stay with post-release. Id. at 17-19; Docket No,

 437-1 at 4. Her representation that she will “live with a friend” does not provide the

 Court with sufficient information regarding her release plans, particularly given the lack

 of family members with which she could stay and her inability to identify a place to stay

 after serving her sentence.

        Second, Ms. Fitzgerald has a history of drug abuse. See Docket No. 437 at 20-

 21. While Ms. Fitzgerald was sober in 2013 for a period of about six months, she

 returned to daily use of methamphetamine. Id. at 21. The day after her release from

                                                8
Case 1:18-cr-00266-PAB Document 470 Filed 11/17/20 USDC Colorado Page 9 of 10




 incarceration on January 24, 2018, she began using methamphetamines daily until her

 arrest for the offense of which she is currently serving her sentence. Id. While Ms.

 Fitzgerald’s urinalysis results on pretrial supervision in this case came back negative,

 id., her struggle with addiction demonstrates a significant risk that she would return to

 drug use were she to be released.

        Third, Ms. Fitzgerald has a lengthy and serious criminal history. See id. at 12-16.

 In 2010, she began committing financial crimes and, in 2011, she was convicted of

 conspiracy to distribute 50 grams or more of methamphetamine in the United States

 District Court for the Western District of Virginia, resulting in a four year sentence. Id. at

 13-15. While on supervised release for that offense, she committed the crime in this

 case. Id. at 15. Ms. Fitzgerald does not explain how home release would not lead to

 recidivism or present a risk to the community. Given that Ms. Fitzgerald committed the

 crime in this case while on supervised release, the Court finds that she poses a high

 risk for recidivism and a danger to the community. This risk is compounded by Ms.

 Fitzgerald’s lack of any significant work history. Id. at 23.

        Fourth, Ms. Fitzgerald’s current sentence is for 138 months, of which she has

 served only 16 percent, including the good conduct time she is expected to earn

 throughout the length of her term. See Docket No. 467-1 at 13, ¶ 25. The Court finds

 that releasing Ms. Fitzgerald now would minimize the seriousness of her offenses.2

        2
          Ms. Fitzgerald argues that the Court ordered compassionate release in a
 similar case and, as a result, the reasoning there justifies Ms. Fitzgerald’s release here.
 See Docket No. 460 at 13, 16, 18. However, Ms. Fitzgerald’s circumstances are
 significantly different. The defendant in United States v. Campanella, – F. Supp. 3d –,
 No. 18-cr-00328-PAB-12, 2020 W L 4754041 (D. Colo. Aug. 17, 2020), had very little
 criminal history, served substantially more of her sentence, and had a much shorter
 sentence to begin with. Id. at *3-5. As a result, the grounds for release in Campanella

                                               9
Case 1:18-cr-00266-PAB Document 470 Filed 11/17/20 USDC Colorado Page 10 of 10




         The Court has determined that Ms. Fitzgerald has failed to establish that

 compelling and extraordinary circumstances exist justifying compassionate release.

 Accordingly, the motion will be denied.

 III.   CONCLUSION

         For the foregoing reasons, it is

         ORDERED that defendant Christina Fitzgerald’s Emergency Motion for

 Compassionate Release [Docket No. 460] is DENIED.


         DATED November 17, 2020.


                                            BY THE COURT:


                                            ____________________________
                                            PHILIP A. BRIMMER
                                            Chief United States District Judge




 do not justify Ms. Fitzgerald’s release.

                                              10
